DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 07/11/2022, with respect to the non-final office action have been fully considered and are persuasive. The previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-11, 13-16 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. See also Applicant’s remarks, 07/11/2022.
Bartholomew (US 2017/0089829) is drawn to differential absorption lidar, including comparing first and second intensities of light at first and second wavelengths, a flash lidar focal plane array, and consideration of absorption of a gas of interest. The reference fails to teach or suggest a resonant light source or cavity, a second, non-resonant light source, wavelength and intensity considerations of backscattered signals, and intensity ratio as claimed.
Reinhardt (US 2017/0011499) is drawn to atmospheric channel characterization system and method using target image information, including a 3D focal plane array and 3D flash ladar device, atmospheric absorption of aerosols and atmospheric intensity levels. The reference fails to teach or suggest a non-resonant light source or cavity, a 3D imaging system, a second, non-resonant light source, FPA, wavelength and intensity considerations of backscattered signals, and intensity ratio as claimed.
Dewey (US 4051371) is drawn to opto-acoustic spectroscopy employing amplitude and wavelength modulation, including a resonant light source, absorption line considerations of a gaseous  species, and intensity determination of an emitted radiation beam. The reference fails to teach or suggest a 3D imaging system, a second, non-resonant light source, FPA, wavelength and intensity considerations of backscattered signals, and intensity ratio as claimed.
Pacala (US 10222475) is drawn to an optical imaging transmitter, including a resonant cavity photodiode and consideration of environmental absorption. The reference fails to teach or suggest a non-resonant light source or cavity, a 3D imaging system, a second, non-resonant light source, FPA, wavelength and intensity considerations of backscattered signals, and intensity ratio as claimed.
Chinn (US 2014/0231647) is drawn to a compact fiber based scanning laser detection and ranging system, including a resonant structure and energy absorption consideration of signals. The reference fails to teach or suggest a non-resonant light source or cavity, a 3D imaging system, a second, non-resonant light source, FPA, wavelength and intensity considerations of backscattered signals, and intensity ratio as claimed.
Thus, alone or combination, the closest prior art fails to teach or suggest the particulars of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645